Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 01/08/19.
Claims 1, 3, 5-9, 13-14, 18-19, 39, 41, 43-48 & 52 are under examination.
Claims 9, 14, 47 & 48 are amended, claims 2, 4, 10-12, 15-17, 20-38, 40, 42, 49-51 & 53 are cancelled via a preliminary amendment filed on 01/08/19, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 01/08/19 & 05/29/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the “DATAPROCESSING METHOD AND APPARATUS TO REDUCE AN OVERHEAD IN A LAYER TWO PROTOCOL”
8.	In some passages of the description (Paragraph 0005, 0011, 0012, 0083), the term “two-layer protocol” is used and it is believed that this is a wrong translation and that it should read” “layer two protocol” “L2”, as it is apparent from other part of the description (Paragraphs 0084-0087).

Drawings
9.	Figures 1-5 & 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02. Corrected drawings in compliance with 37 CFR 1.121 are required in reply to the Office action to avoid abandonment of the application. The replacement sheet should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claims Objections 
10.	Claims 1, 3, 5, 13-14, 18, 39, 43, 47-48 & 52 are objected to because of minor informalities:  
11.	Claim 1, in part, recites an acronym “SNs” in line 5. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
12.	Claims 13, 39 & 47 recite similar word “SNs” and are therefore objected for the same reason as claim 1 above.
 5, in part, recites an acronym “…AM… ” in line 2. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
14.	Claims 18 & 43 recite similar word “SNs” and are therefore objected for the same reason as claim 5 above.
15.	Claim 14, in part, recites an acronym “…PDU… ” in line 18. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
16.	Claim 48 recites similar word “PDU” and are therefore objected for the same reason as claim 14 above.
17.	Claim 3 recites "and/or" in line 2.  It is suggested to clarify the use of words instead of “/”.
18.	Claims 18, 41 & 52 are also objected for the same reason as claim 3 above.
19.	Claim 47, in part, recites, “…An apparatus for processing data according to the method of claim 13, the apparatus comprising...” in the preamble. It is recommended to change to,
	“An apparatus for processing data  comprising…”
20.	Claim 1 recites “a method for processing data, the method comprising” in the preamble. 
Thus, the preamble fail to identify “who”, “where”, or “which component” is performing this management method.
The body recite:
receiving transmission data packets transmitted from a higher layer, wherein the transmission data packets are data packets to be transmitted by a transmitter;
processing the received transmission data packets at a transport layer 1, wherein processing at the transport layer 1 during transmission comprises: allocating SNs; and

When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “a method for processing data”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who” , “where”, or “which component(s)” is performing “a method for processing data”.
21.	Claim 13 is also objected for the same reason as claim 1 above.


Claim Rejections - 35 USC § 112
22.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
23.	Claims 1, 3, 5-9, 13-14, 18-19, 39, 41, 43-48 & 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
24.	Claim 1, recites, “A method for processing data, the method comprising:
receiving transmission data packets transmitted from a higher layer, wherein the transmission data packets are data packets to be transmitted by a transmitter;
processing the received transmission data packets at a transport layer 1, wherein processing at the transport layer 1 during transmission comprises: allocating SNs; and
processing the transmission data packets processed at the transport layer 1, at a transport layer 2, wherein processing at the transport layer 2 during transmission comprises: passing the transmission data packets to a physical layer according to a size of a scheduled transmission resource so that they are transmitted via an air interface”
In view of above, it is not clear how receiving can be done for transmission data packets. In the domain of data processing and transmission, passing is used when packets are transferred, intra-node, between layers of a protocol stack and transmitting when packets are transferred inter-node and intra-layer. The applicant’s is suggested to amend the claim correspondingly to make it clear. 
25.	Claims 13, 39 & 47 are also rejected for the same reason as set forth above for claim 1.
26.	Claims 3, 5-9, 14, 18-19, 48 & 52 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claim.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
27.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3, 5-9, 13-14, 18-19, 39, 41, 43-48 & 52  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pragada et al. (hereinafter referred as Pragada) U.S. Patent Application Publication # 2009/0238124 A1.
Regarding claims 1 & 39: Pragada discloses an apparatus/a method for processing data (See FIG. 1 & Para. 0027-0029; FIG. 1 shows a UMTS AS protocol stack 100 along with a protocol engine (PE).  The UMTS AS 100 includes a radio resource control (RRC) entity 102, a radio access bearer management (RABM) entity 104, a packet data convergence protocol (PDCP) entity 106, a broadcast/multicast control (BMC) entity 108, a combined MAC/RLC (CMR) entity 110, and a physical layer 112), the apparatus/the method comprising:
 a processor configured to read and execute program in a memory (See FIG. 1 & Para. 0026-0027; a processor and a memory):
to process received transmission data packets at a transport layer 1, wherein processing at the transport layer 1 during transmission comprises: allocating SNs (See FIG. 5 & Para. 0030-0036; FIG. 5 shows generation of example SDU and PDU descriptors and CMR/PE-Tx data handling.  The top box shows generation of SDU descriptors as explained in FIG. 4.  Each SDU descriptor indicates the position of the SDU data in the PS memory pool.  The middle box shows allocation of PDU descriptors and SN-to-PDU descriptor mapping.  The PDU descriptor resource is managed dynamically by the CMR and shared by all RBs.  For block memory management, a mapping table approach may be used.  For example, PDU descriptor resources may be allocated in a block of 32 PDU descriptors and first 7 bits of 12 bit RLC SN may be used to map the block of PDU descriptors); and 
to process the transmission data packets processed at the transport layer 1, at a transport layer 2, wherein processing at the transport layer 2 during transmission comprises: passing the transmission data packets to a physical layer according to the size of a scheduled (See FIG. 5 & Para. 0030-0036; The CMR copies the required "control info" for L23-L1 interface into the L1 shared memory (step 310).  For AM mode, The PE-Tx populates the PDU descriptors and saves them in a memory allocated by the CMR (step 312).  The PE-Tx then builds required transport block set (TBS) or MAC-e PDU for transmission in the L1 shared memory (step 314). The control information includes configuration information, data information, header building information, etc. The configuration information includes the number of radio bearers (RBs) configured and a list of RBs active in current TTI, for each RB, mode of RB, PDU size, LI size, location of PDU descriptor mapping table, ciphering information, VT(S), VT(A) or VT(US), RB to transport channel (TrCH) ID mapping, polling information, etc.); and
a transceiver configured to receive and transmit data under the control of the processor (See FIG. 1 & Para. 0026-0027; a transceiver and  processor):
to receive transmission the data packets transmitted from a higher layer, wherein the transmission data packets are data packets to be transmitted by a transmitter (See FIG. 3 & Para. 0030-0036; FIG. 3 is a flow diagram of an example UL transmit process 300 in accordance with one embodiment.  An IP packet is generated and a buffer is allocated from PS memory pool and the IP packet is copied into the allocated buffer (step 302).  A pointer pointing to this buffer of the IP packet may be sent to a PDCP entity and the PDCP entity may optionally perform header compression, if configured (step 304). This updated pointer and the number of bytes are sent to the CMR, and the CMR generates an SDU descriptor for the IP packet, (i.e., SDU), in the 
SDRAM and maps SDU data, (i.e., the IP packet), to the SDU descriptor, and adds the SDU descriptor to the SDU descriptor list, which is a linked list. Figure 4 shows generation of SDU description).
Regarding claims 3 & 41: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein processing at the transport layer 1 during transmission further comprises:
deciding whether to segment the data packets to be initially transmitted, at the transport layer 1 according to a configuration, and/or deciding whether to segment the data packets to be retransmitted, at the transport layer 1 according to a configuration, and if so, passing the transmission data packets segmented at the transport layer 1 to the transport layer 2 for processing, wherein the configuration for initial transmission of the data packets is the same as or different from the configuration for retransmission of the data packets (See Para. 0030-0036).
Regarding claims 5 & 43: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein processing at the transport layer 1 during transmission in the AM mode further comprises at least one of followings: defining a transmission window, maintaining the transmission window, and transmitting the data packets in the transmission window; setting P bits in the data packets or data packet segments to trigger a receiver to feed back a status report; segmenting the data packets as configured via signaling of the network side; or retransmitting the data packets are retransmitted based upon reception status (See Para. 0025-0024).
Regarding claims 6 & 44: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein processing at the transport layer 1 is performed on one logic entity; and processing at the transport layer 2 is performed on one or at least two logic entities (See Para. 0025-0024).
Regarding claims 7 & 45: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein when processing at the transport layer 2 is performed on at least two logic entities, the logic entity performing processing at the transport layer 1 distributes the processed data packets to at least one of the two logic entities performing processing at the transport layer 2; or
the logic entity performing processing at the transport layer 1 duplicates and distributes the processed data packets to the two logic entities performing processing at the transport layer 2 (See Para. 0044-0047).
Regarding claims 8 & 46: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein when processing at the transport layer 2 is performed on at least two logic entities, the processor is further configured: to 
Regarding claim 9: Pragada discloses a method.
Moreover, Pragada discloses a method, or processing at the transport layer 2 further comprises: segmenting and concatenating the data packets before passing them to the physical layer;
wherein processing at the transport layer 2 is performed on a first sub-layer protocol entity
and a second sub-layer protocol entity, wherein the first sub-layer protocol entity receives the
data packets processed at the transport layer k and the second sub-layer protocol entity receives
the data packets processed by the first sub-layer protocol entity, so the data packets are
segmented and concatenated as follows according to the size of a scheduled transmission
resource:
the second sub-layer protocol entity informs the first sub-layer protocol entity of a size of
the data packets after finishing a schedule:
the first sub-layer protocol entity segments and concatenates the data packets processed at
the transport layer 1; and
the second sub-layer protocol entity receives the data packets segmented and concatenated
by the first sub-layer protocol entity, and adds identification information to the data packets
from different logic channels, multiplexes the data packets of the different logic channels into
transmission channel data packets, and transmits them to the physical layer (See Para. 0044-0047).
Regarding claims 13 & 47: Pragada discloses an apparatus/a method apparatus for processing data according to the method of claim 13 (See FIG. 1 & Para. 0027-0029; FIG. 1 shows a UMTS AS protocol stack 100 along with a protocol engine (PE).  The UMTS AS 100 includes a radio resource control (RRC) entity 102, a radio access bearer management (RABM) entity 104, a packet data convergence protocol (PDCP) entity 106, a broadcast/multicast control (BMC) entity 108, a combined MAC/RLC (CMR) entity 110, and a physical layer 112). The apparatus comprising:
a processor configured to read and execute program in a memory (See FIG. 1 & Para. 0026-0027; a processor and a memory):
to process received data packets at a transport layer 2, wherein processing at the transport layer 2 during reception comprises: transmitting the data packets transmitted from a physical layer, to the transport layer 2 (See Para. 0044-0047; The data received during a 2 ms subframe is streamed from the physical layer shared memory through the PE datapath); and
	to process the data packets processed at the transport layer 2, at a transport layer 1, wherein processing at the transport layer 1 during reception comprises: reordering the data packets into transmission data packets according to their SNs, wherein the transmission data packets are data packets to be transmitted by a transmitter (See Para. 0044-0047; The MAC-ehs header includes an LCD-ID field, an L field, a transmission sequence number (TSN), a segmentation indication (SI) field and an F field. The LCD-ID field identifies the logical channel of a reordering SDU.  The L field provides the length of the reordering SDU.  The TSN is used for retransmission and reassembly of the reordering PDU.  The SI field indicates whether the MAC-ehs SDU has been segmented.  The F field indicates whether more fields are present in the MAC-ehs header.  Each reordering SDU, (i.e., RLC SDU segment), has an RLC header.  The RLC header includes a D/C field, an SN, a P field, a header extension (HE), an optional length indicator (LI)); and
(See FIG. 1 & Para. 0026-0027; a transceiver and  processor):
to receive the data packets received via an air interface, and transmitted from the physical layer (See Para. 0044-0047; FIG. 10 is a flow diagram of an example receive process 1000 in accordance with one embodiment.  MAC-ehs reception processing will be explained as an example.  However, it should be noted that the embodiment is applicable to reception of any MAC PDU, such as MAC-d PDU, MAC-hs PDU, or the like. A MAC-ehs PDU, (in Release 6 and earlier, a transport block set), received by the physical layer is stored in the shared memory (step 1002).  FIG. 11 shows the MAC-ehs PDU stored in the shared memory).
Regarding claims 14 & 44: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein processing at the transport layer 2 during reception further comprises: re-assembling the data packets before transmitting them to the transport layer 1;
wherein processing at the transport layer 2 is performed on first sub-layer protocol entities and a second sub-layer protocol entity, wherein the first sub-layer protocol entities receive the data packets processed by the second sub-layer protocol entity, and the second sub-layer protocol entity receives the data packets transmitted from the physical layer, so the data packets are re-assembled as follows: the second sub-layer protocol entity processes data packets of different logic channels among the data packets transmitted from the physical layer respectively, and thereafter transmits the data packets of each logic channel to corresponding one of the first sub-layer protocol entities for processing: and the respective first sub-layer protocol entities re-assemble the received data packets; or processing at the transport layer 2 during reception further comprises: re-assembling the data packets before transmitting them to the transport layer 1; wherein re-assembling the data (See Para. 0044-0047).
Regarding claims 18 & 52: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein processing at the transport layer 1 during reception further comprises: defining a reception window, maintaining the reception window, and receiving and/or reordering the data packets in the reception window, wherein the data packets are reordered as follows: when the data packets are received out of order, a reordering timer is started, and the highest SN in a reception queue at this time is recorded;
before the reordering timer expires, if the data packets are not received out of order, the reordering timer will be stopped; otherwise, the reordering timer will be restarted, and the highest SN in the current reception queue will be recorded; and
(See Para. 0025-0024).
Regarding claim 19: Pragada discloses a method/a device.
Moreover, Pragada discloses a method/a device, wherein processing at the transport layer 1 during transmission in the AM mode further comprises at least one of followings:
defining a reception window, maintaining the reception window, and receiving the data packets in the reception window; and
when data lying into the reception window are received, if there is a gap in a reception sequence, starting a reordering timer, and if the data packet has not been received after the reordering timer expires, determining that the data fail to be transmitted, and feeding a status report back to the receiver (See Para. 0025-0024).


Conclusion
17.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Kim et al. 2019/0387535 A1 (See FUG. 5 & Para. 0013 & 00175)
	B.	Gholmieh et  al. 2020/0169916 A1 (See FIG. 1 & Para. 0128 & 0155).
	C.	Shaheen et al. 2018/0124843 A1 (See FIG. 1 & Para. 0047 & 0102)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469